August 12, 2009 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters treet NE Washington, D.C. 20549-8629 Subject: Nationwide VL Separate Account - G Nationwide Life and Annuity Insurance Company SEC File No. 333-146650 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Investment Services Corporation, the General Distributor of the Flexible Premium Variable Universal Life Insurance Policies to be issued by Nationwide VL Separate Account-G (the Variable Account), respectfully requests acceleration of the effective date of the Registration Statement for the Variable Account.It is desired that the registration become effective on Friday, August 21, 2009. The undersigned is officer for Nationwide Investment Services Corporation and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Stephen M. Jackson at (614) 677-8212 should you have questions. Very truly yours, NATIONWIDE INVESTMENT SERVICES CORPORATION /s/ Kathy R. Richards Kathy R. Richards Associate Vice President and Secretary cc: Ms. Rebecca Marquigny
